Citation Nr: 0323398	
Decision Date: 09/10/03    Archive Date: 09/23/03

DOCKET NO.  02-14 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Basic eligibility to VA disability benefits


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel




INTRODUCTION

The appellant has no recognized military service with the U. 
S. Armed Forces.

This appeal arises from May 2002 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, 
Philippines.  In this decision, the RO determined that the 
veteran was not eligible for VA benefits, as he did not have 
the requisite service with the U. S. Armed Forces.


FINDINGS OF FACT

1.  Sufficient evidence for an equitable decision of the 
issue on appeal has been obtained.

2.  The veteran does not have verified active military 
service with the U. S. Armed Forces.


CONCLUSION OF LAW

The appellant is not eligible for VA benefits.  38 U.S.C.A. 
§ 101, 107, 5103, 5103A, 5107 (West 1991 & 2002); 38 C.F.R. 
§ 3.1, 3.6, 3.40, 3.159 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Initially, the Board is satisfied that all relevant facts 
regarding the issue decided below have been properly 
developed and no further assistance to the appellant is 
required in order to comply with the duty to notify or 
assist.  See 38 U.S.C.A. §§ 5103, 5103A, 5107(a) (West 1991 & 
2002).  As discussed below, the development conducted by VA 
in this case fully meets the requirements of the old 
provisions of 38 U.S.C.A. § 5107(a) (West 1991) and the new 
provisions of 38 U.S.C.A. §§ 5103, 5103A (West 2002).  See 
Kuzma v. Principi, No. 03-7032 (Fed. Cir. Aug. 25, 2003).  
The recent publication of new regulations implementing the 
Veterans Claims Assistance Act of 2000 (VCAA) does not 
require further development because, "the provisions of (the 
new regulations) merely implement the VCAA and do not provide 
any rights other than those provided by the VCAA."  66 
Fed.Reg. 45620, 45629 (Aug. 29, 2001); see also 38 C.F.R. 
§ 3.159 (2002).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application. 

Second, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In the letter of May 2002, VA clearly informed 
the appellant of the need to verify his alleged active 
military service with the U. S. Armed Forces through the 
National Personnel Records Center (NPRC).  He was further 
informed that this office's findings were binding on VA.  In 
the letter of May 2002, the Statement of the Case (SOC) of 
August 2002, and the Supplemental Statement of the Case 
(SSOC) of December 2002, VA specifically notified the 
appellant of the evidence that it had considered.  The SOC 
and SSOC also notified him of the pertinent laws and 
regulations and the reasons and bases for VA's decision.  He 
was provided the opportunity to submit additional argument 
based on these provisions.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Based on the above analysis, the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) have been met.

Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§§ 5107(a), 5103A; 38 C.F.R. § 3.159(c).  All information 
pertinent to the current claim in the possession of the 
Federal government has been obtained, to include verification 
of the veteran's alleged active military service.  38 
U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2), (3).  As this 
case concerns the legal issue of eligibility for VA benefits, 
a VA compensation examination and development of other 
medical records is not applicable.  See 38 U.S.C.A. 
§ 5103A(b); 38 C.F.R. § 3.159(c)(1), (e).  By letter of March 
2003, the RO informed the appellant that his case was being 
forwarded to the Board and, in effect, that it would not 
undertake any further development in his claim.  The 
appellant requested a hearing before the RO and such a 
hearing was held in November 2002.

Based on the above analysis, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the appellant's claims.  
38 U.S.C.A. 5103A.  In addition, as the appellant has been 
provided with the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).


Eligibility for VA Benefits.

Eligibility for VA benefits is governed by statutory and 
regulatory laws that define an individual's legal status as a 
veteran of active military, naval or air service.  
38 U.S.C.A. §§ 101(2), 101(24) (West 2002); 38 C.F.R. §§ 3.1, 
3.6 (2002).  Service in the Philippine Scouts and in the 
organized military forces of the Government of the 
Commonwealth of the Philippines, including recognized 
guerrilla service, is recognized service for certain VA 
purposes as authorized by 38 U.S.C.A. § 107 and 38 C.F.R. § 
3.40.

Section 107(a) contained in Title 38 of the United States 
Code provides that service before July 1, 1946, in the 
organized military forces of the Government of the 
Commonwealth of the Philippines, while such forces were in 
the service of the Armed Forces of the United States, shall 
not be deemed to have been active military, naval, or air 
service for the purposes of awarding VA disability benefits.  
38 U.S.C.A. § 107(a).

Findings by the United States service department verifying a 
person's service "are binding on the VA for purposes of 
establishing service in the U.S. Armed Forces." Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992); see also Dacoron v. 
Brown, 4 Vet. App. 115, 120 (1993).

In June 2000, the RO requested NPRC to verify the appellant's 
dates of active service with the U. S. Armed Forces.  NPRC 
responded in March 2002 with the following comments:

Subject has no service as a member of the 
Philippine Commonwealth Army, including 
the recognized guerrillas, in the service 
of the United States Armed Forces.

The appellant has alleged that he had active service with the 
U. S. Armed Forces from November 1941 to February 1945.  An 
affidavit signed by the appellant in April 1946 indicated 
that he had been inducted into the "USAFFE" in November 
1941 and had served on active duty until he surrendered to 
Japanese occupation forces in April 1942.  He noted that he 
had escaped captivity in April 1942 and worked as a civilian 
boatman until February 1945 when he reported for processing.  
A document prepared by the Commonwealth of the Philippines, 
Philippine Army in May 1946 indicated that the appellant had 
been honorably discharged.  This document noted that the 
appellant had enlisted into the "USAFFE" in November 1941.  
A certificate prepared by the Armed Forces of the Philippines 
in October 1999 indicated that the appellant had been 
inducted into the "USAFFE" in November 1941.  He was 
reportedly separated from military service in June 1959.  
Other documents from the Armed Forces of the Philippines, 
submitted at the appellant's hearing on appeal in November 
2002, indicate that he had recognized military service with 
this organization from November 1941 until June 1959.

These documents were submitted to support the appellant's 
contention that he had military service, presumably with the 
U. S. Armed Forces, during World War II.  Unfortunately, VA 
is bound by the determination of service department, in this 
case communicated by the NPRC.  As this office has not 
verified the appellant's active military service with the U. 
S. Armed Forces, he is ineligible to VA benefits.  Therefore, 
his appeal must be denied.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (where the law and not the evidence is 
dispositive, the claim should be denied or the appeal to the 
Board terminated because of the absence of legal merit or the 
lack of entitlement under the law).


ORDER

The appeal is denied.



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

